Citation Nr: 1517444	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for heart trouble.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for PTSD.  

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1961 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision issued by the VARO in North Little Rock, Arkansas.  Jurisdiction lies with the RO in North Little Rock, Arkansas. 

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the evidence of record, the Board has recharacterized the issues of service connection for heart trouble and PTSD as service connection for a heart disability and service connection for an acquired psychiatric disability, claimed as PTSD.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a heart disability, service connection for hypertension, and service connection for an acquired psychiatric disorder, claimed as PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for cardiovascular disease, to include hypertension was  denied on the merits in a January 2002 Board decision, on the grounds that there was no evidence that the Veteran had cardiovascular disease, including hypertension, during service, within the one year presumptive period after service, or any nexus between the Veteran's heart disease and hypertension to his service.  

2.  Service connection for PTSD was denied on the merits in a January 2002 Board decision, on the grounds that there was no credible corroborating evidence of an in-service stressor.  

3.  Most recently, service connection for PTSD, heart trouble, and hypertension were denied in an unappealed April 2004 administrative decision.  
 
4.  The evidence received since the April 2004 administrative decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claims; and raises a reasonable possibility of substantiating the claims.





CONCLUSION OF LAW

The April 2004 administrative decision that denied service connection for heart trouble, hypertension, and PTSD is final; however new and material evidence has been received, and the Veteran's claims for service connection for heart trouble, hypertension, and PTSD are reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Initially, regarding the claims for service connection for heart trouble, hypertension, and PTSD, the Board recognizes that the RO reopened the Veteran's claims and denied them on the merits in two September 2012 supplemental statements of the case.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for cardiovascular disease, to include hypertension was  denied on the merits in a January 2002 Board decision, on the grounds that there was no evidence that the Veteran had cardiovascular disease, including hypertension, during service, within the one year presumptive period after service, or any nexus between the Veteran's heart disease and hypertension to his service.  Service connection for PTSD was denied on the merits in a January 2002 Board decision, on the grounds that there was no credible corroborating evidence of an in-service stressor.  Most recently, service connection for PTSD, heart trouble, and hypertension were denied in an unappealed April 2004 administrative decision.  
The Veteran did not appeal the denial of his claims and so the April 2004 administrative decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the April 2004 decision includes a September 2013 VA primary care treatment record, where the VA physician states that she believed that the Veteran having had EBV led to development of his heart disease.  Also added to the claims file in support of the Veteran's stressor regarding an accident in January 1964 where a supply elevator broke off and nearly hit him in the head, were copies of January 1964 deck logs from the USS MIDWAY (CVA-41), which noted that the #3 elevator was swept away while conducting underway replenishment.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a relationship between the Veteran's AHD and hypertension to service, and evidence of corroboration of one of the Veteran's stressors.  For purposes of reopening, the evidence raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the RO's reopening of the Veteran's claims for service connection were appropriate.

However, adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

New and material evidence having been received; the claim of service connection for heart trouble is reopened.

New and material evidence having been received; the claim of service connection for hypertension is reopened.

New and material evidence having been received; the claim of service connection for PTSD is reopened.


REMAND

Heart Disability

Regarding the claim for service connection for a heart disability, the Veteran was afforded a VA examination in November 2011.  The examiner did not review the claims file.  The examiner found that it was "less than likely that the Veteran's IHD incurred in service by exposure to lead based paint, EBV virus, or salt pills."  The rationale provided was that paint and salt were not recognized causes of IHD in the field of medicine, and that viral EBV (mononucleosis) illnesses "do not cause arterial blockage (ischemia source) and rarely, less than likely common, a heart muscle disease or cardiomyopathy."  No further explanation was provided beyond these generalized statements, nor was there any discussion of the facts or evidence in the Veteran's claims file.  

The Board recognizes that, as referenced above, in a September 2013 primary care note, a VA physician opined in September 2013 that it was at "least as likely as not that the Veteran having had EBV led to the development of his heart disease."  This was a clarification of a November 2011 statement where the physician stated that she was shown documentation about the Veteran's hospitalization for infectious mononucleosis for 22 days, and then stated that "viral cardiomyopathies do exist and that EBV is a cause so it was likely that his EBV infection may have precipitated his heart problems at least in part."  However, the VA physician did not provide any rationale for her September 2013 opinion.  Also, the earlier November 2011 statement is too speculative to establish any causal relationship.  Therefore, the Board finds that additional medical evidence is needed to make a decision regarding the Veteran's claim.  A new VA examination, with a complete review of the claims file, is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).     

Hypertension

The Veteran's also underwent a VA examination for hypertension in November 2011, which was conducted by the same examiner.  There was no indication that the claims file was reviewed, and the examiner opined that it was "less than likely that Veteran's hypertension was incurred by exposure in the US Navy by exposure to lead based paint."  The rationale was that "lead poisoning or exposure to lead is not a known cause of hypertension in the field of medicine."  Again, the examiner provided no further explanation for his opinion and did not discuss the evidence in the claims file.  A new examination, with a review of the claims file, is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).     

Acquired Psychiatric Disorder

The Veteran contends that service connection for PTSD is warranted due several claimed stressors during active duty service, including being in an accident while serving aborad the USS MIDWAY (CVA-41) in January 1964.  During a work detail a supply elevator (#3 elevator), which was being unloaded by the Veteran and other shipmates, was hit by a wave and dropped to the hanger bay.  The Veteran stated that he managed to hit the deck when one of the cables snapped and one end of the elevator went right by his head.  The last cable then broke off and the elevator was washed into the sea.  For a stressor that is not combat-related, the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Here, the Veteran's alleged stressor is corroborated by other evidence of record.  Service personnel records show that the Veteran was stationed aboard the USS Midway in January 1964.  Deck logs from the USS MIDWAY from January 1964 document the loss of the #3 aircraft elevator at sea.  An undated statement from one of the Veteran's shipmates corroborates the Veteran's account of the incident with the elevator.  

The remaining questions for consideration are (1) whether the Veteran has a PTSD diagnosis, and; (2) whether a link exists between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f).  A July 2012 VA treatment report provided an Axis I diagnosis of PTSD and depressive disorder NOS.  In response to the Veteran's inquiry about where his PTSD originated, the VA psychiatrist stated that the only source he was aware of was his military service.  An August 2014 treatment record from the same VA psychiatrist noted that he reviewed the Veteran's symptoms of PTSD "due to the accident on the aircraft carrier."  However, as the Veteran has identified several different stressors, including having witnessed different accidents on an aircraft carrier, the Board finds that these statements are too vague and inadequate to form the basis for a grant of entitlement to service connection.  

The Veteran underwent a VA examination in October 2011.  The VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner also found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  While the examiner stated that the claims file was reviewed, he did not discuss the Veteran's previous diagnoses of psychiatric disorders, including PTSD and depressive disorder, NOS, instead stating that the Veteran had a long history of mental health treatment with multiple complaints, different diagnoses, and differing stories of service stressors among providers.  The examiner also stated that the Veteran lacked emotion during the examination when recounting military stressors.  This rationale is inadequate, and examiner also does not address why he was unable to establish a diagnosis of mental disorder other than PTSD.  Thus, on remand another VA examination must be scheduled in order determine whether the Veteran has any acquired psychiatric disability, to include PTSD, which is a result of his service, including his verified in-service stressor.

All Issues

Since the claims file indicates that the Veteran receives VA treatment, therefore on remand, updated VA treatment records should be obtained and associated with the claims file.

Also, the claims file indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot definitively say that the SSA records do not contain relevant evidence regarding the issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

2.  Obtain any updated VA treatment records from the VA Central Arkansas Healthcare System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since February 2013.

3.  Schedule the Veteran for a VA examination with a VA board certified cardiologist, if available, or to another qualified physician, other than the examiner who conducted the November 2011 VA examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  The report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must provide a well-reasoned opinion as to whether the Veteran's current heart disability is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active duty service, to include his in-service hospitalization and treatment for infectious mononucleosis in 1962 and complaints of chest pain in 1964.  The examiner must specifically discuss the September 2013 VA physician's opinion that it was least as likely as not that the Veteran having had EBV led to the development of his heart disease.  Complete rationale for all opinions expressed must be provided, including an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.

4.  Schedule the Veteran for a VA hypertension examination, with an examiner other than the one who conducted the November 2011 VA examination, to determine the nature and etiology of the Veteran's hypertension.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension is related to his active duty service, to include exposure to lead based paint.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Schedule the Veteran for a VA psychiatric examination, with a different examiner than the one who conducted the October 2011 VA examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD and depressive disorder should be discussed.  The examiner must also discuss the Veteran's prior psychiatric diagnoses contained in the claims file. 

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active duty service, including the Veteran's stressor of having been involved in a work detail where a supply elevator (#3 elevator), which was being unloaded by the Veteran and other shipmates, was hit by a wave and dropped to the hanger bay.  

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for all opinions given.  The examiner must discuss the July 2012 VA treatment record, where a VA psychiatrist stated that the only source of the Veteran's PTSD was his military service, and the August 2014 VA treatment record, which noted that the Veteran's symptoms of PTSD were "due to the accident on the aircraft carrier."  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


